     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 1 of 8 Page ID #:493




1     WILMER CUTLER PICKERING
        HALE AND DORR LLP
2     Daniel Crump (CA Bar. No. 287290)
      Daniel.Crump@WilmerHale.com
3     350 South Grand Avenue, Suite 2100
      Los Angeles, CA 90071
4     Telephone: (213) 443-5377
      Facsimile: (213) 443-5400
5
      WILMER CUTLER PICKERING
6       HALE AND DORR LLP
7     Sharon Levin (admitted pro hac vice)
      Sharon.Levin@WilmerHale.com
8     7 World Trade Center
      250 Greenwich Street
9     New York, NY 10007
      Telephone: (212) 230-8804
10    Facsimile: (212) 230-8888
11    Attorneys for Claimant
      CHRISTOPHER JOEY MCFARLAND
12
13                           UNITED STATES DISTRICT COURT
14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15    UNITED STATES OF AMERICA,                No. 2:19-CV-01327-DSF (PLAx)

16               Plaintiff,                    JOINT STIPULATION AND REQUEST TO
                                               ENTER CONSENT JUDGMENT OF
17                     v.                      FORFEITURE RELATED TO CLAIMS OF
                                               CHRISTOPHER JOEY McFARLAND
18    UP TO $28,174,145.52 IN
      HUNTINGTON NATIONAL BANK ESCROW
19    ACCOUNT NUMBER ’7196, ET AL.,            [The [PROPOSED] Consent Judgment
                                               Lodged Contemporaneously Herewith
20              Defendants.                    Is Not Dispositive of This Action]
      ________________________________
21    Christopher Joey McFarland
22
                 Claimant.
23
24
            I.    INTRODUCTION
25
            By the signatures of their counsel hereunder, Plaintiff United
26
      States of America (“United States” or “the government”) and
27
      Christopher Joey McFarland (the “Claimant”) (collectively the
28
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 2 of 8 Page ID #:494




1     “Parties”), respectfully request that the Court enter the [Proposed]

2     Consent Judgment of Forfeiture (McFarland) lodged contemporaneously

3     herewith, to carry into effect the terms of this stipulation, which

4     is not dispositive of this action.

5
6           II.   PROCEDURAL HISTORY

7           This action was commenced on February 22, 2019 against the

8     defendants (a) $28,174,145.52 in Huntington National Bank Escrow

9     Account Number ‘7196; (b) $1,148,739.35 in Barclays Bank of Delaware

10    Account Number ’6111; and (c) $162,486.88 in Fidelity Investments,

11    Inc. Account Number ’9340.       The government gave notice of the action

12    as required by the Rule G of the Supplemental Rules for Admiralty and

13    Maritime Claims and Asset Forfeiture Actions, and the Local Rules of

14    this Court.

15          Claimant Christopher Joey McFarland (“McFarland”) filed a timely

16    claim asserting an interest in (a) $14,087,072.76 of the

17    $28,174,145.52 in Huntington National Bank Escrow Account Number

18    ‘7196; (b) $1,148,739.35 in Barclays Bank of Delaware Account Number

19    ’6111; and (c) $162,486.88 in Fidelity Investments, Inc. Account

20    Number ’9340 (collectively, the “Defendant Funds”).           A claim for the

21    remaining $14,087,072.76 of the funds in Huntington National Bank

22    Escrow Account Number ‘7196 was timely filed by a separate claimant.

23    No other claims were filed, and the time for filing claims has

24    expired.    Entry of the [Proposed] Consent Judgment (McFarland) will

25    resolve all claims of Claimant with respect to the Defendant Funds,

26    but will not be case-dispositive due to the presence of the other

27    claimant, who is not party to this stipulation, and who is contesting

28
                                              2
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 3 of 8 Page ID #:495




1     the forfeiture of the remaining $14,087,072.76 of the funds in

2     Huntington National Bank Escrow Account Number ‘7196.

3
4           III. JURISDICTION, BACKGROUND, AND TERMS

5                 A.    Jurisdiction

6           The Parties agree that this Court has jurisdiction over the

7     Parties for purposes of this Stipulation, and over the subject matter

8     of this action for all purposes.        The Parties further agree that the

9     allegations set out in the operative complaint are sufficient to

10    establish a basis for forfeiture of the Defendant Funds.            However,

11    nothing contained in this joint stipulation or the [Proposed] Consent

12    Judgment (McFarland) is intended or should be interpreted as an

13    admission of fault, guilt, liability and/or any form of wrongdoing by

14    Claimant.

15                B.    Background

16          Claimant contends the following:

17          a) In June 2013, Claimant received a loan (the “Loan Funds”)

18             from Red Granite Investment Holdings, LLC (“RGIH”), a

19             Delaware entity wholly owned by Riza Shahriz Bin Abdul Aziz

20             (“Aziz”), for Claimant’s investment in a facilities

21             management company (the “Facilities Management Company”)

22             headquartered in Newport, Kentucky (the “Investment Loan”).

23             The Investment Loan totaled $1,995,000.

24          b) At the time Claimant received the Investment Loan from RGIH,

25             Claimant had no knowledge that the Loan Funds he was

26             receiving were directly or indirectly traceable to funds

27
28
                                              3
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 4 of 8 Page ID #:496




1              diverted from 1Malaysia Development Berhad (“1MDB”).1

2           c) From the allegations set forth in the instant action,

3              Claimant learned that the government has alleged that the

4              Loan Funds Claimant used to invest in the Facilities

5              Management Company were derived from funds traceable to funds

6              diverted from 1MDB.     In light of this information, Claimant

7              seeks to relinquish any and all right, title and interest he

8              has in the Defendant Funds so that they may be forfeited by

9              the United States and, if appropriate, returned to the People

10             of Malaysia.

11          d) The Defendant Funds are comprised of not only the amount of

12             the Investment Loan, $1,995,000, but also the appreciation

13             Claimant realized on his investment in the Facilities

14             Management Company. The appreciation on the Claimant’s

15             investment in the Facilities Management Company totals

16             $13,403,298.99.     Claimant relinquishes any and all right,

17             title and interest in the entirety of the Defendant Funds,

18             the value of the Investment Loan ($1,995,000.00) and the

19             appreciation Claimant received on the investment

20             ($13,403,298.99).

21                C.    Terms

22          Claimant shall forfeit to the United States any right, title or

23    interest in the Defendant Funds, and no other right, title or

24    interest shall exist therein.       The government shall dispose of the

25
26    1    1MDB is a strategic investment and development company wholly-
27    owned by the government of Malaysia. As alleged in the Complaint in
      this matter, from approximately 2009 through at least 2014, billions
28    of dollars were misappropriated and diverted from 1MDB to the
      detriment of Malaysia’s economic benefit and its people.
                                              4
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 5 of 8 Page ID #:497




1     Defendant Funds according to law.        Claimant requests that the

2     forfeited Defendant Funds be returned, if appropriate, to the People

3     of Malaysia.

4           Claimant shall not contest or assist any other individual or

5     entity in contesting the forfeiture -- administrative, civil judicial

6     or criminal judicial -- of the Defendant Funds.

7           Claimant releases the United States of America, its agencies,

8     agents, and officers, including employees and agents of the Federal

9     Bureau of Investigation and Internal Revenue Service, from any and

10    all claims, actions or liabilities arising out of or related to the

11    seizure and retention of the Defendant Funds and the commencement of

12    this action, including any claim for attorneys’ fees or costs which

13    may be asserted on behalf of Claimant against the United States,

14    whether pursuant to 28 U.S.C. § 2465 or otherwise.           Claimant waives

15    any rights he may have to seek remission or mitigation of the

16    forfeiture of the Defendant Funds in this action.

17          The Parties further stipulate and agree, based on facts Claimant

18    first learned from the instant forfeiture action, there was

19    reasonable cause for the seizure of the Defendant Funds and the

20    institution of this action.       The [Proposed] Consent Judgment

21    (McFarland) shall be construed as a certificate of reasonable cause

22    pursuant to 28 U.S.C. § 2456.

23          The Parties further stipulate and agree that the Court’s entry

24    of the [Proposed] Consent Judgment (McFarland) shall constitute final

25    and complete satisfaction of all claims asserted by the government

26    and Claimant as relates to this action with respect to the Defendant

27    Funds.   Each of the Parties shall bear its own fees and costs in

28
                                              5
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 6 of 8 Page ID #:498




1     connection with the seizure, retention and forfeiture of the

2     Defendant Funds.

3
4           IV.   OTHER ITEMS

5           Claimant has voluntarily advised the government that he received

6     the following items as gifts (the “Subject Properties,” as listed

7     below) from some of the individuals identified in the instant

8     Complaint, namely Aziz, Low Taek Jho (“Low”), and “Eric” Tan Kim

9     Loong (“Tan”):

10             a) One drawing entitled “Self-Portrait” by Jean-

11                Michel Basquiat;

12             b) One artwork entitled “Bliss Bucket” by Ed Ruscha;

13             c) Sixteen assorted movie posters purchased from

14                Cinema Archives;

15             d) One 1931 “M” – German Theatrical Release poster;

16             e) One 1933 French King Kong – French One Panel

17                poster;

18             f) One 1956 Forbidden Planet – US Theatrical Release

19                poster;

20             g) One 1967 Cool Hand Luke poster;

21             h) One Panerai watch;

22             i) One vintage/used stainless steel Rolex watch;

23             j) One Rolex (Style 116509) watch; and

24             k) One Audemar Piguet watch

25    (collectively, the “Subject Properties”).

26          Claimant represents that, at the time he received each

27    of the Subject Properties from Aziz, Low, and/or Tan, he

28    was unaware of the fact that each of the Subject Properties

                                              6
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 7 of 8 Page ID #:499




1     may have been purchased with funds diverted from 1MDB.

2     Claimant voluntarily surrenders the Subject Properties to

3     the United States, relinquishes any and all right, title,

4     and interest he may have in the Subject Properties, and

5     agrees and consents to their forfeiture so that they may be

6     returned, if appropriate, to the People of Malaysia.

7     Claimant will not file any claim to the Subject Properties

8     and agrees not to help any other individual or entity file

9     a claim to the Subject Properties.          Claimant further

10    represents that, to the best of his knowledge, each of the

11    Subject Properties was given to him as a gift and no other

12    persons or entities may assert any right or interest in any

13    of the Subject Properties.

14
15     Dated: July 15, 2019

16                                          /s/ Daniel Crump
                                            SHARON COHEN LEVIN, Pro Hac Vice
17                                          DANIEL CRUMP
                                            Wilmer Cutler Pickering Hale and
18                                          Dorr LLP
19
                                            Attorneys for Claimant
20                                          Christopher Joey McFarland

21
22
23
24
25
26
27
28
                                              7
     Case 2:19-cv-01327-DSF-PLA Document 44 Filed 07/15/19 Page 8 of 8 Page ID #:500




1      Dated: July 15, 2019                 Respectfully submitted,

2                                           DEBORAH CONNOR
                                            Chief, MLARS
3
                                            NICOLA T. HANNA
4                                           United States Attorney
5
                                              /s/ [by e-mail confirmation]
6                                           JOHN J. KUCERA
7                                           MICHAEL SEW HOY
                                            Assistant United States Attorneys
8
                                            WOO S. LEE
9                                           Deputy Chief, MLARS
                                            BARBARA LEVY
10                                          JOSHUA SOHN
11                                          Trial Attorneys, MLARS

12                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
13
14
15                                      ATTESTATION

16
17          I, Daniel Crump, attest that all other signatures listed, and on

18    whose behalf the filing is submitted, concur in the filing’s contents

19    and have authorized the filing.
20                                           /s/ Daniel Crump
21                                           DANIEL CRUMP

22
23
24
25
26
27
28
                                              8
